DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to the Amendment filed March 19, 2021.
In view of the Amendment, the objection to the drawings and the rejection of claim 25, as set forth in the Office Action dated 12/21/2020, are withdrawn.
Claims 1, 5-6, and 25 are amended.
Claims 1-8, 10-11, 13-19, and 23-25 are pending.

Response to Arguments
Applicant's arguments filed 03/19/2021 have been fully considered but they are not persuasive. 
With respect to Applicant’s argument that the prior art reference to Axelgaard is concerned with adhesives, the liner of claim 1 uses the transitional phrase “comprising”. The claimed liner does not exclude adhesive. The secondary reference to Ninane (US 2013/0172722) teaches that the electrical contact between skin and electrode is better secured by the elastic pressure applied by the elasticity of the textile used (e.g., paragraph [0071] of Nanine. That is, Nanine teaches that an adhesive electrolyte liner is not required and that conductive gel impregnation with a garment that is used for 
In response to Applicant’s argument that Williams does not show multiple, individual electrodes, the claimed invention is to an electrolyte liner that can be used with transcutaneous electric stimulation (TES) electrodes. The electrodes are not positively claimed. Moreover, claim 16 recites that the electrolyte liner is shaped to cover the skin facing surfaces of a set of at least two or more electrodes. Williams is shaped and is large enough to cover a set of two or more finger electrodes. The claim does not preclude multiple finger electrodes as being used with electrolyte liner.
In response to Applicant’s argument that Axelgaard does not teach or describe an aqueous saline electrolyte solution, US Patent No. 4,729,377 to Granek et al. is directed to a garment apparatus for delivering or receiving electric impulses where the conductive fluid is an aqueous saline electrolyte solution (e.g., column 6, lines 44-66).
In response to Applicant’s arguments that its liner sheet is pre-loaded with the right amount of an aqueous saline electrolyte per square centimeter and is not adhesive, Axelgaard discloses a liner sheet that is pre-loaded with the right amount of electrolyte.  The Examiner further notes that the claimed invention is open-ended and functionally claims an electrode or electrodes and a corresponding sleeve or manifold portion of a garment containing the electrode. That is, the prior art reference needs to be capable of performing the recited function.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of “the aqueous silane electrolyte solution” appears to be a typographical error. But, since “silane” is a word used in patent documents, there is insufficient antecedent basis for these recitations in claims 5 and 6, line 2.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 3-4, 8, 10, 13, 16-17, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,263,481 to Axelgaard in view of US Patent No. 4,729,377 to Granek et al. (hereinafter referred to as “Granek”).
Regarding claim 1, Axelgaard discloses an electrolyte liner for use with an electrode for transcutaneous electrical stimulation (e.g., Fig. 1, 16 and column 1, lines 4-9 and 19-25; column 2, lines 1-15), the liner comprising: a flexible porous sheet of material containing a predetermined amount electrolyte per unit area (e.g., column 1, lines 47-50: an electrode for electrical stimulation includes an electrically woven, knit or mesh material with a gel electrolyte impregnated therein; and  Figs. 1, 3, 6, sheet 54 with flexible porous mesh 50, electrode 14 and column 5, line 55 – column 6, line 4), said sheet being shaped to cover a skin facing surface of said electrode (e.g., column 5, lines 50-54). 
Axelgaard differs from the claimed invention in that its electrolyte is not expressly disclosed as an aqueous saline electrolyte solution. However, Granek, in a related art: garment apparatus for delivering or receiving electric impulses, teaches that its conductive fluid or electrolyte may be an aqueous saline solution (e.g., column 6, lines 44-66 of Granek). Accordingly, one of ordinary skill in the art would have recognized the benefits of using an aqueous saline electrolyte solution to provide a workable TES electrode in view of the teachings of Granek. Therefore, one of ordinary skill in the art, in the absence of criticality, would have modified the electrolyte of Axelgaard to be an aqueous saline solution as such a solution was known in the art to be workable as 
With respect to claim 3, Axelgaard in view of Granek teaches an electrolyte liner of claim 1, wherein the sheet is relatively thin, characterised by a thickness between 30 µm to 400 µm (e.g., column 6, lines 9-10 of Axelgaard: mesh may have a thickness of about 0.004 inches or 101 um) . 
As to claim 4, Axelgaard in view of Granek teaches an electrolyte liner of claim 3, wherein the sheet is characterised by a thickness between 50 µm to 200 µm (e.g., column 6, lines 9-10 of Axelgaard: mesh may have a thickness of about 0.004 inches or 101 um). 
With respect to claim 8, Axelgaard in view of Granek teaches an electrolyte liner of claim 1, wherein the liner is made of textile or fabric, selected from woven, non-woven or knitted textiles or fabrics (e.g., column 5, lines 56-62 of Axelgaard: pad 16 is formed by pouring liquid gel over a porous mesh 50 which is a knit, open weave, woven or non-woven material). 
As to claim 10, Axelgaard discloses an electrolyte liner of claim 1, wherein the electrolyte liner is attached via straps against a body part (e.g., Fig. 5 of Axelgaard), but does not expressly disclose that the liner comprises a sleeve or manifold. However, Granek teaches, in a related art, a garment having a sleeve or manifold that is impregnated with an aqueous saline electrolyte solution and is used with a plurality of TES electrodes (e.g., abstract and Figs. 1-2 of Granek). Thus, one of ordinary skill in 
With respect to claim 13, Axelgaard in view of Granek teaches an electrolyte liner of claim 1, wherein the electrolyte liner is shaped to cover completely the skin facing surface of the electrode (e.g., column 5, lines 50-54 of Axelgaard).
As to claim 16, Axelgaard in view of Granek teaches an electrolyte liner of claim 1, wherein the electrolyte liner is shaped to cover skin facing surfaces of a set of at least two or more of said electrodes (e.g., Figs. 1 and 5 of Granek, electrolyte liner 16 is shaped to cover skin facing surfaces of a set 16 of at least two or more of said electrodes 14 – one set is a row and there are two rows of electrodes shown in Fig. 5). 
As to claim 17, Axelgaard in view of Granek teaches an electrolyte liner of claim 16, wherein the electrolyte liner is shaped to cover completely the skin facing surfaces of a set of at least two or more of said electrodes (e.g., Figs. 1 and 5 of Axelgaard, electrolyte liner 16 is shaped to cover skin facing surfaces of a set at least two or more of said electrodes 14). 
With respect to claim 23, Axelgaard in view of Granek teaches a system comprising at least two or more electrodes for transcutaneous electrical stimulation and 
As to claim 24, Axelgaard in view of Granek teaches a system of claim 23, wherein the at least two or more electrodes are mounted on a skin facing surface of a garment or applicator (e.g., Figs. 1 and 5, where Fig. 5 shows the embodiment of Fig. 1 disposed on a body part). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Axelgaard in view of Granek, as applied to claim 1 above, and further in view of US Patent No. 3,998,216 to Anderson et al. (hereinafter referred to as “Anderson”).
With respect to claim 2, Axelgaard in view of Granek teaches an electrolyte liner of claim 1, but does not expressly disclose that the sheet is relatively thin, characterised by a dry grammage between 40 to 100 g/m2. However, Anderson teaches, in a related art: bio-medical electrode conductive gel pad, that the gel pad is effective from about 5 mils to 100 mils (127 µm to 2540 µm) (e.g., column 4, lines 15-20 and claim 8 of Anderson), that the gel pad may be prepared by extruding a gel into thin sheets where the gel pad is composed of 5% by weight polyvinyl alcohol, 3% by weight potassium tetraborate, and 92% water, depositing a sufficient amount of supporting fibers over the thin gel sheet where the fiber content was 1.3% by weight (e.g., column 6, lines 40-53 and claim 8 of Anderson). Thus, one of ordinary skill in the art would have recognized the benefits of making a relatively thin gel pad out of fibrous materials that would necessarily have a dry weight. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the electrolyte liner as taught by Axelgaard in view of Granek with a relatively thin sheet with a dry weight between 40 to 2, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) (Please see MPEP 2144.05). 

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Axelgaard in view of Granek as applied to claim 1 above, and further in view of Anderson and US Patent No. 6,326,098 to Itoh et al. (hereinafter referred to as “Itoh”).
With respect to claims 5-6, Axelgaard in view of Granek teaches an electrolyte liner of claim 1, but does not expressly disclose that the predetermined amount of aqueous silane (sic) electrolyte solution in the sheet per unit area is between 1 mg/cm2 and 5 mg/cm2 or  2 mg/cm2 and 4 mg/cm2. However, Anderson teaches, in a related art: bio-medical electrode conductive gel pad, that the gel pad prepared by extruding a gel into thin sheets where the gel pad is composed of 5% by weight polyvinyl alcohol, 3% by weight potassium tetraborate, and 92% water and depositing a sufficient amount of supporting fibers over the thin gel sheet where the fiber content was 1.3% by weight exhibits good structural integrity (e.g., column 6, lines 40-53 and claim 8 of Anderson). Thus, one of ordinary skill in the art would have recognized the benefits of making the gel pad out of a predetermined amount of gel electrolyte by weight in view of the teachings of Anderson. Itoh teaches, in a related art: electrocatalyst and electrode 2 of polymeric electrolyte is used to prepare an electrode (e.g., column 12, lines 55-57 of Itoh).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the electrolyte liner as taught by Axelgaard in view of Granek with a predetermined amount of gel electrolyte between 1 mg/cm2 and 5 mg/cm2 or  2 mg/cm2 and 4 mg/cm2 in view of the teachings of Anderson and Itoh, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) (Please see MPEP 2144.05). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Axelgaard in view of Granek as applied to claim 1 above, and further in view of US Patent Application Publication No. 2007/0238944 to Axelgaard (hereinafter referred to as “Axelgaard ‘944).
Axelgaard in view of Granek teaches an electrolyte liner of claim 1, but does not expressly disclose that the sheet has a bulk resistivity between 0.14Ωm and 1.2Ωm.  However, Axelgaard ‘944 teaches, in a related art: multi-electrode with lateral conductivity control, that conductive hydrogel has a volume resistivity between about 102 and 104 ohm cm, preferably about 400 ohm cm (e.g., paragraph [0041] of Axelgaard ‘944). Thus, one of ordinary skill in the art would have recognized the benefits of an electrode with a hydrogel having a resistivity between102 and 104 ohm cm in view of the . 

Claims 11 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Axelgaard in view of Granek as applied to claim 1 above, and further in view of US Patent Application Publication No. 2013/0172722 to Ninane et al. (hereinafter referred to as “Ninane”).
With respect to claims 11 and 25, Axelgaard in view of Granek teaches an electrolyte liner of claim 1, wherein the electrolyte liner is attached via straps against a body part (e.g., Fig. 5 of Axelgaard), but does not expressly disclose that the liner comprises a sleeve or manifold. However, Ninane teaches, in a related art: textile electrode, that clothing can contain conductive gel electrodes for measuring an EEG or EMG signal where a liquid of gel absorbing layer is positioned between the textile 2 that supports a conductive electrode and a user’s skin (e.g., Figs. 1-2 and paragraphs [0012]-[0034], [0055]-[0057] and [0068] of Ninane: the electrode with electrolyte gel can .
 
Claims 14-15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Axelgaard in view of Granek as applied to claim 1 above, and further in view of US Patent Application No. 2016/0045721 to Bachinski.
With respect to claims 14-15, Axelgaard in view of Granek teaches an electrolyte liner of claim 13, but does not expressly disclose that the electrolyte liner is shaped to extend beyond an outer periphery or the entire periphery of the skin facing surface of the electrode. However, Bachinski teaches, in a related art: metallized film electrode for noninvasive electrotherapy, that an electrode for electric stimulation to a patient’s tissue 
With respect to claims 18-19, Axelgaard in view of Granek teaches an electrolyte liner of claim 17, but does not expressly teach that the electrolyte liner is shaped to extend beyond outer peripheries or the entire outer peripheries of the skin facing surfaces of the set of at least two or more of said electrodes. However, Bachinski teaches that any number of metal-coated areas may be deposited on the non-conductive base layer as shown in Figs. 6 (set of two electrodes) and 7 (set of 4 electrodes) where gel segments (not shown) may be coupled with the plurality of metal-coated areas as described above (e.g., paragraph [0088] and paragraph [0072] of .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846.  The examiner can normally be reached on Monday-Friday 9:00 AM to 2:30 PM and 6:30PM to 9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571 272 4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792